 In the Matter of AMERICAN MANGANESESTEEL DIVISION OF THE%',AMERICAN' BRAKE SHOE COMPANYandINTERNATIONALMOULDERSAND FOUNDRY WORKERS UNION OF NORTH AMERICA, LOCAL No. 59,AFL,In the Matter Of AMERICANMANGANESE STEEL DIVISION, OF THEAMERICANBRAKE SHOECOMPANYandINTERNATIONALBROTHER-HOOD OF ELECTRICAL WORKERS,LOCAL No. 1, AFLIn the Matter of AMERICANMANGANESE STEEL DIVISION OF THEAMERICANBRAKE SHOECOMPANYandINTERNATIONAL ASSOCIATIONOF MACHINISTS,DISTRICT No. 9,: AFLCases Nos. 8-5331 to R-5323, inclusive, respectively.DecidedJune 12, 1943Winston, Strawn c& Shaw,of Chicago, Ill., byMr. G. B. Christen-son,for the Company.,'Messrs. Charles BloineandEd Heisler,of St.Louis,Mo., for theMoulders.Mr. H. B. Koenig,of St. Louis, Mo., for the I. B. E. W.Mr. Larry Connors,of,St. Louis, Mo., for the I. A. M.Miss Muriel J. Levor,ofcounsel-tothe Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon amended petitions duly filed by InternationalMoulders andFoundry Workers Union of North America, Local No. 59, AFL,hereincalled the' Moulders, International Brotherhoodof Electrical.Workers, Local,,No.7 1, AFL, herein called the I., B. E. W., and theInternationalAssociation of Machinists, District No. 9, AFL, hereincalled the I. A. M., alleging that questions affectingcommerce hadarisen concerning the representation of- employees of AmericanManganeseSteel Division of the American Brake Shoe Company,herein called the Company,' the National LaborRelations Board,'A motion was made and granted at the hearing to amend the petitions and otherdocuments to set forth the name of the Company,as above.50 N. L.R. B., No. 74.475 I476D'EiCEONS OF NATgONAL LABOR RELATIONS BOARD,provided for an appropriate consolidated hearing upon due noticebefore Eugene M. Purver, Trial Examiner. Said hearing was heldat St. Louis, Missouri, on May 10, 1943.The Company, the Moulders,the I. E. B. W., and the I. A. M., appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.TheTrial Examiner's rulings made at the hearing-are free from prejudi-cial error and are hereby affirmed.,The Company made a motion at the hearing to dismiss the petitionsof the I. B. E. W. and the I. A. M., on the ground that the cardssubmitted by both of them authorized the American Federation ofLabor and, not these petitioners, to represent the signatories. It is afrequent practice of various unions to have the employees whom theyorganize designate a trade council or parent organization with whichthe union is affiliated, as bargaining representative.2Since there is ashowing of substantial interest 3 in union representation among theemployees, and the I. B. E. W.1 and the I. A. M.5 are the only labororganizations claiming to represent these particular employees of theCompany, the motion is hereby denied. Since we take notice of thefact that the I. A. M. has withdrawn from the A. F. of L., the Com-pany's motion to reopen the record to adduce evidence thereof isdenied.Upon the entire record in the case, the Board makes-the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYAmerican Manganese Steel Division of the American 'Brake ShoeCompany, a Delaware corporation with its office in St. Louis, Mis-souri, operates 57 plants located in various parts of the country.Thes SeeLebanon Steel Foundry V. N. L R. B,130 F. (2d) 404 (App D. C.), certioraridenied, 63 S. Ct. 58, where the court held that intent to authorize collective bargainingmay be spelled out "in view of the proven usages and circumstances-of signature "8See Section III,infra.All Affiliated Organiza-tions to represent the signatories.5 The cards also authorized the American Federation of Labor and All Affiliated Organ-izations.Although the I. A M. has withdrawn from the American Federation of Laborsince the hearing, it was affiliated with it at that time, as well as when the cards weresignedThus, in the instant case the I A. M, itself, was authorizedsub noinsneAllAffiliated Organizations. InN. L.,R. B. v. National MineralCo., 134,F. (2d) 424 (C. C. A.7) enforcing 39 N. L. R. B. 844, the Circuit Court of Appeals for the Seventh Circuitupheld our finding that cards, designating a union of which petitioner claimed to be thesuccessor,were sufficient to 'earrant ordering an election.A fortiori,the designationsherein are adequate for their limited purpose, e. g.a prima fameshowing of interest inthis proceeding AMERICAN MANGANESE STEEL DIVISION477Company is engaged in the manufacture of steel castings at its St.Louis plant,which alone is involved in this proceeding.The rawmaterials used by the Company are steel scrap, ferro alloys, sand,refractories,and emery wheels.Approximately 50 percent of thesteel scrap used is shipped from points outside the State of Missouri.During the year 1942, steel castings amounting in value to more than$100,000 were shipped to points outside the State of Missouri.The Company does not contest that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. TAE ORGANIZATIONS INVOLVEDInternationalMoulders and Foundry Workers Union of NorthAmerica,Local No. 59, is a labor organization affiliated with theAmerican Federation of Labor, admitting to membership employees,of the Company./International Brotherhood of ElectricalWorkers, Local No. 1, isa labor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.International Association of Machinists,District No. 9, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated February 15, 1943, the Moulders asserted its claimto represent a majority of the Company's foundry employees (at St.Louis)and requested a conference for the purposes of collective bar-gaining.The Company replied by letter that it refused to recognizetheMoulders unless and until it is certified as bargaining agent bythe Board.On February 24,-1943, the Moulders filed a petition requesting aunit of all production and maintenance employees,excluding super-visory and office employees.Shortly thereafter the I.B. E. W. andthe I.A. M. informed the Moulders that they desired to representthose employees of the Company who fell within their respectivejurisdiction.The Moulders agreed to relinquish its claim to theseemployees and subsequently filed an amended petition requesting aunit thus diminished.At a meeting held March 23, 1943, at whichthe Company and representatives of the three labor organizationshere involved,were present,the Company refused recognition of theI. B. E. W.and the I. A. M. for the units claimed by them.A statement of the Regional Director,introduced into evidence atthe hearing,indicates that the Moulders,the I.B. E.' W., and the 478DE'CLSrONSOF NA.TffDNALLABOR RELATIONS BOARDI.A. M., each represents a substantial number of employees, in theunit each claims as appropriate.",We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.Iv: TIlE-AI'PROPRIATE UNITThe Moulders claims as appropriate a unit composed of the produc-tion employees of the Company's St. Louis foundry, excluding truck'drivers, supervisory and office' employees, and the employees claimedby the I. B. E. W. and the I. A. M. The I. B. E. W. contends thatthe Company's electrical maintenance employees and cranemen to-gether constitute an appropriate unit, and the 41. A. M. urges that'the^Company's, machinists also constitute a suitable unit for collectivebargaining.The Company is opposed to dealing with more, than onebargaining representative and urges that the appropriate unit shouldbe composed 'of all production and maintenance employees of 'thefoundry.Whether or not the two units requested by the I. B. E. W.and the I. A. M., respectively, should be separately set up, orin-cluded within the production unit, is the sole controversy between:the parties.Electrioal employees.The unit here sought by the I. B. E. W. iscomposed of two groups, electrical maintenance employees and crane-men.Electricians have long been recognized as an identifiable craftand-have bargained historically on a craft basis.Their work is dif-ferent from that of the foundry employees. In the instant case theelectricians are in the maintenance- department and work under dif-ferent supervision from that, of the production employees.We areof the opinion that the electrical maintenance employees may pro-perly constitute a separate unit.'The cranemen whom the I. B. E. W. desires to include with elec-trical maintenance employees work in production departments underproduction supervisors.They operate the electric cranes whichm^ove heavy objects about during production processes., In a recentdecision,' we held-that cranemen should not be included in a unit of6The Regional Director reported that the Moulders submitted 175 designations of which135, bearing apparently genuine original signatures,,correspond with names on the Com-pany's pay roll of February 27, 1943, containing 332 names in the unit requested by theMoulders.The Regional Director reported that the I.B. E. W. submitted 10 designations of which8,bearing apparently,genuine original signatui es, correspond with names on the samepay roll containing 26 names in the unit desired by the I B E W.The Regional Director also reported that the I. A. M submitted 5' designations of which3,bearing apparently genuine original signatures,correspond with names on the abovepay roll containing 6 names in the unit requested by the I A Al.'Westinghouse Electric c6Manufacturing Company(LouisvilleOrdnance Division)andInternational Brotherhood of Electrical Workers, Local Union#369,A. F.of L.,49N. L R. B.'445. IAMERICAN MANGANESESTEEL DIVISION479electrical employees.Accordingly,. we shall exclude them from theelectrical unit.Machinists.The machinists sought by the I. A. M. as a separateunit did not work at the foundry production processes.The pro-posed' unit would consist of machine operators who prepare piecesofmetal for, the testing laboratories under the supervision of themetallurgist, and a machinist in the maintenance. department,, whomakes small parts for the repair of machines.Historically, machin-ists have been an identifiable craft and since no other organizationclaims to represent them we are of the opinion that they may con-stitute an appropriate unit.There remains for consideration the composition of the produc-tion unit.,The Moulders urge that the unit be composed solely ofproduction employees.However, the Moulders desires the exclusionof truck drivers, on which, point the Company takes no position.Over 95 percent of the truck drivers' work is performed within theplant.Their work is largely confined to the removal of refuse fromthe factory area.The truck drivers are responsible to the foundryforeman.Upon these facts, we find that they are 'production em-ployeesas arethe cranemen.8 Accordingly, we find thata unit soconstituted is appropriate.We find that the following units are appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act :Group 1.All production employees of the Company's St. Louisfoundry including the truck drivers and cranemen, but excludingelectrical maintenance employees, machinists and machine operators,office and clerical employees, foremen and assistant foremen, and allsupervisory employees who have the authority to hire and dischargeor to recommend such action;Group 2.All electrical maintenance employees of the Company'sSt.,Louis foundry, excluding those who have the power to hire anddischarge or to recommend such action and also excluding crane-men and all other employees of the Company;Group 3.All machinists and machine operators employed at theCompany's St. Louis foundry, excluding those who have the authorityto hire and discharge or to recommend such action and all otheremployees.V. THE DETERMINATION OF REPRESENTATIVESWe'shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret'ballot among the em-8Discussed,supra,andexcluded from the electrical unit. 480DIE,CISMON'S OF NIATEONAL LABOR RELATIONS BOIAR(Dployees in the appropriate units, who were employed during theypay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth ,inthe Direction.DIRECTION OF ELECTIONSBy* virtue of and pursuant to the. power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with American Manga-nese Steel Division of the American Brake Shoe Company, St. Louis,Missouri, elections by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the'Fourteenth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among the employees in the unitsfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause, (1) to determine whether or_not the .employees in the production unit described in Group 1 ofSection IV, desire to be represented by International Moulders andFoundry Workers Union of North Aneerica, Local No. 59, affiliatedwith the American Federation of Labor, (2) to determine whetheror not the electrical maintenance employees, described in Group 2 ofSection IV, above, desire to be represented by International Brother-hood of Electrical Workers, Local No. 1, affiliated with the AmericanFederation of Labor, and (3) to determine whether or' not the em-ployees in the machinists unit, described in Group 3 of Section IV,above, desire to be represented by International Association ofMachinists, District No. 9, for the purposes of collective bargaining.